FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                     May 3, 2017
                        UNITED STATES COURT OF APPEALS
                                                                 Elisabeth A. Shumaker
                                    TENTH CIRCUIT                    Clerk of Court



 JERROLL SANDERS,

           Plaintiff - Appellant,

 and

 KELLY SENNHOLZ,

           Plaintiff,

 v.                                                     No. 17-1043
                                               (D.C. No. 1:17-CV-00048-RBJ)
 JOSEPH A. BIDEN; MEMBERS OF                             (D. Colo.)
 THE U.S. HOUSE OF
 REPRESENTATIVES (144th
 CONGRESS); MEMBERS OF THE
 UNITED STATES SENATE;
 DONALD J. TRUMP, President of the
 United States of America; MIKE
 PENCE, Vice President of the United
 States of America; DIRECTOR, U.S.
 OFFICE OF PERSONNEL
 MANAGEMENT (OPM),

       Defendants - Appellees.


                               ORDER AND JUDGMENT *




       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Before KELLY, MURPHY, and MATHESON, Circuit Judges. **


      Plaintiff-Appellant Jerroll Sanders and Plaintiff Kelly Sennholz filed a pro

se emergency petition for a writ of mandamus seeking to enjoin the results of the

November 2016 elections on the basis that Russia interfered with those elections.

1 R. 12–13. After “setting aside questions of jurisdiction, venue, and service” as

well as standing, the district court sua sponte dismissed the action with prejudice,

commenting that it was unaware of any “report or evidence that Russia or any

other foreign power actually altered votes.” Id. at 67.

      Ms. Sanders appeals from the district court’s sua sponte dismissal of the

action with prejudice. Suffice it to say that the various events sought to be

enjoined have already occurred, thereby rendering the case moot. Citizen Ctr. v.

Gessler, 770 F.3d 900, 907 (10th Cir. 2014). Because the case became moot on

appeal, we dismiss the appeal and instruct the district court to vacate its judgment

and dismiss the action without prejudice. See McClendon v. City of

Albuquerque, 100 F.3d 863, 868 (10th Cir. 1996).

                                       Entered for the Court

                                       Paul J. Kelly, Jr.
                                       Circuit Judge


      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.

                                        -2-